PER CURIAM.
This is an action for damages for breach of a contract between the purchasers and seller of a house. Under the contract the defendant, as the seller, agreed to complete work on a bedroom and bathroom of the house to the satisfaction of the plaintiffs. Plaintiffs’ complaint alleged that defendant failed to complete the work in various respects and that they were damaged as a result. The case was tried before the court, without a jury. Defendant appeals from a judgment of $1,198.70, plus attorney fees and costs.
 Defendant contends on this appeal that plaintiffs’ rejection of defendant’s performance was not reasonable. This being an action at law, we must affirm the trial court in its finding to the contrary if there was any competent evidence to support such a finding. We find, upon examination of the record, that there was such evidence. It would serve no useful purpose to describe or summarize that evidence.
Defendant also contends that plaintiffs should have granted him an opportunity to correct any deficiencies in performance before plaintiffs brought an action for breach of contract. Defendant does not cite any authority in support of such a proposition, as applied to a case such as this, and we find none.
Affirmed.